DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Argument:

    PNG
    media_image1.png
    231
    618
    media_image1.png
    Greyscale

Response:
The examiner doesn’t see the similarity to Example 42. The claims in this case do not convert and store records in a format. The claims in this case do not generate and transmit messages to users over a computer network. Claim 16 simply presents a result of the analysis (“prompting”) which is not similar to distributing messages over a network.
Argument:

    PNG
    media_image2.png
    545
    612
    media_image2.png
    Greyscale

Response:
The examiner disagrees that the takeaway from Example 42 is that storing, processing and transmitting data automatically means a claim is statutory. The analysis refers to the claim as a whole, which, as the examiner explained above, is not similar to the claimed subject matter of this case.



Argument:

    PNG
    media_image3.png
    169
    627
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    801
    601
    media_image4.png
    Greyscale

Response:
The examiner disagrees. To start with the examiner points out that claim 16 as originally drafted mentioned nothing about IP address information. Claim 17 has addressed that it is an alternative to GPS technology.
The examiner disagrees that just because there are multiple steps that it wouldn’t be extra-solution activity. 
MPEP 2106.05(g) says
When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
 (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

IP address geolocation is conventional technology. The examiner has previously mentioned Mani US 20090204597 A1 [53] as illustrates.
Moreover the use of IP address geolocation is data gathering as it determines the login address.

The examiner also points out nothing in the claim 16 does not describe anything about a terminal logging into a platform without a positioning function. The IP address is not directly used to derive the delivery success rate. The login address and the login time are.
Applicant’s spec clearly discloses multiple ways in which the login address can be obtained. Either GPS or IP positioning.

The examiner does not see how use of a well known means to obtain desired data would not be extra-solution activity in view of MPEP 2106.05(g)

Argument:

    PNG
    media_image6.png
    75
    579
    media_image6.png
    Greyscale

Response:
MPEP 2106.05(g) mentions “Whether the extra-solution limitation is well known” as being a factor as to whether an additional element is insignificant extra-solution activity.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18,20, 21, 23-25, 27, 28, 30-32 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a combination of a mental process, method of organizing human activity and mathematical concept. A combination of abstract ideas is still an abstract idea. 
Specifically claims 16-18, 20-21 recite:
16. (Currently Amended): A computer-implemented logistics distribution method, comprising: 	receiving scanned information of an express delivery waybill from a terminal of a courier by a processor of a logistics distribution system which is located in a server;
	obtaining a login address and a login time of a user logged in to a platform by the processor of the logistics distribution system including: 
	obtaining IP address information when the user logs into the platform, and determining the login address according to the IP address information based on an IP positioning technology, wherein the platform comprises one or more of a logistics platform, a shopping platform, or a third-party platform;
	 determining a delivery success rate according to the login address and the login time and returning the delivery success rate to the terminal of the courier by the processor of the logistics distribution system, so as to determine whether to perform direct delivery according to the delivery success rate,
	comparing the delivery success rate with a predetermined threshold by a computing element;
	prompting to call the user if the delivery success rate is lower than the predetermined threshold; and
	prompting direct delivery if the delivery success rate is not lower than the predetermined threshold, 2Application No. 16/487,243 Reply to Office Action of December 21, 2021 wherein the delivery success rate is determined according to a distance between the login address and a delivery address and a time difference between the login time and a current time.
17. (New): The computer-implemented logistics distribution method according to claim 16, wherein the login address is a global positioning system GPS positioning information when the user logs in to the platform, or is determined according to an Internet Protocol IP address information when the user logs in to the platform.  
18. (New): The computer-implemented logistics distribution method according to claim 16, wherein obtaining the login address and the login time of the user to log in to the platform comprises: obtaining a GPS positioning information and the login time when the user logs in to the platform; obtaining an IP address information and the login time when the user logs in to the platform, and determining a positioning information of the IP address according to the IP address information;  4Docket No. 524637US Preliminary Amendment determining the last login according to the login time, and determining the GPS positioning information or the positioning information of the IP address corresponding to the last login to the platform as the login address.  
20. (New): The computer-implemented logistics distribution method according to claim 16, wherein the delivery success rate is determined according to the following formula: 
    PNG
    media_image7.png
    22
    144
    media_image7.png
    Greyscale
 wherein, P is the delivery success rate, s is the distance, h is the time difference, Q is an influence coefficient of the distance, K is an influence coefficient of the time difference; s>1, h>1; when the distance is no more than 1 meter, s=1; when the time difference is no more than 1 minute, h=1.  
21. (New): The computer-implemented logistics distribution method according to claim 16, further comprising: obtaining users associated with the delivery address to generate a user list; determining the delivery success rate according to the login address and the login time comprises: determining a single user delivery success rate of each user according to the login address and the login time of each user in the user list;  5Docket No. 524637US Preliminary Amendment determining a maximum of the single-user delivery success rate as the delivery success rate.  

But for the recitation of additional elements (underlined above) of a computer, processor of a logistics system, IP positioning technology and computing element, claims 16-18,20-21 recite an abstract idea.
Regarding claim 16, the receiving step can be considered a mental process. For example a manager can view and understand information related to a waybill. The first obtaining step which is expressed by the second obtaining step and the first determining steps can be considered a mental process. A person could just be reading a sheet of paper with data written on it. The determining a delivery success rate step of claim 16 could also be considered a mental process in that a person could mentally or with pen/paper determine a success rate based on available data. The comparing step can be considered a mental process as a person would be mentally capable of comparing a rate to a threshold. The prompting steps can be considered a method of organizing human activity. For example a person could suggest an option to a delivery person as to the best course of action.
Regarding claim 17, the additional limitations merely refine the type of data and do nothing to limit the abstract idea.
Regarding claim 18, similar to claim 16 this claim includes steps that represent a mental process. A person could simply view GPS information, IP address information or login times on a sheet of paper and make determinations based on the information. 
Claim 20 further refines the mental process and claim 20 additional recites a mathematical concept (i.e. formula). Specifically a person could receive various information and then mentally or with pen/paper use a formula to calculate a “success rate”.
Claim 21 further recites steps towards a mental process. Obtaining a list of users can be done by viewing a sheet of paper listing the users. The three determining steps can all be done by mentally evaluating information.

This judicial exception is not integrated into a practical application because the additional elements, of computer, processor of a logistics system, and computing element are recited at a high degree of generality such that it amounts to mere instructions to implement an abstract idea which per MPEP2106.05(f) is not a practical application or significantly more. 
MPEP2106.05(f): Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
The addition elements just receive, store/retrieve and/or transmit data, which per the above does not provide a practical application or significantly more.

The use of “IP positioning technology” is considered insignificant extra-solution activity. It amounts to mere data gathering using a well known technique (See Mani US 20090204597 A1 [53] describing IP address geo-location as conventional). Per MPEP 2106.05(g) insignificant extra-solution activity is not a practical application nor significantly more. Per MPEP 2106.05(d) IP positioning technology is also not significantly more because it is well known. 

Claims 23-25,27-32 and 34 mirror claims 16-18,20-21, and are rejected for similar reasons. A memory, a non-transitory medium, processor, program are all considered elements of a computer and would addressed the same way as above.

Claim Status
Regarding claims 16-18,20, 21, 23-25, 27, 28, 30-32 and 34 the prior art of record fails to disclose wherein the delivery success rate is determined according to a distance between the login address and a delivery address, and a time difference between the login time and a current time. Imaeda discloses success likelihood based on a distance from a current position, but not based on a time difference between a current time and a previous time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 8015023 B1) discloses a method for avoiding unsuccessful delivery by sending alerts based on delivery vehicle location. Holt (US 20030036962 A1) discloses a system to try to prevent unsuccessful delivery by monitoring deliverer and recipient locations. Erdmann (US 8498817 B1) discloses predicating location of a user, which may be utilized to aid delivery of items. Watanabe (US 20100287194 A1) maintains status information of user's presence at home to aid in efficient delivery. Hanna (US 20070083410 A1) discloses using a recipient location to determine whether a delivery needs to be cancelled or confirmed. Shah (US 20040073490 A1) discloses scheduling/rescheduling based on user location. Matsumoto (US 20020092903 A1) discloses verifying whether a user is at home before delivering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687